Case 1:21-cv-00217-EK-SJB Document 23 Filed 09/22/21 Page 1 of 2 PageID #: 173
                              LEVIN-EPSTEIN & ASSOCIATES, P.C.
 _____________________________________________________________________________________________
                         60 East 42nd Street• Suite 2727 • New York, NY 10165 • T: 212.792-0046
                                               E: jason@levinepstein.com




 The Honorable Sanket J. Bulsara, U.S.M.J.
 U.S. District Court, Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

                           Re:        Rodea v. New York Diner, Inc. et al
                                      Case No.: 1:21-cv-00217

 Dear Honorable Magistrate Judge Bulsara:

            This law firm represents Defendants New York Diner, Inc. and Paula Rivadeneira
 (together, the “Defendants”) in the above-referenced matter.

        Pursuant to Rules I(A) and IV(B) of Your Honor’s Individual Motion Practices, and
 pursuant to Your Honor’s August 13, 2021 Order, this letter respectfully serves as a motion to
 compel Plaintiff to: (i) produce supplemental responses to Defendants’ First Set of Interrogatories,
 without objections; and (ii) produce supplemental responses to Defendants’ First Request for the
 Production of Documents1, without objections.

       On September 1, 2021, Plaintiff provided the undersigned counsel with a response to
 Defendants’ August 11, 2021 deficiency letter [see Dckt. Nos. 15-5, 18-1].

        Plaintiff’s responses and objections to Defendants’ First Set of Discovery Requests are still
 grossly deficient because: (i) Plaintiff has still not provided written, verified, revised responses to
 Defendants’ First Set of Interrogatories; (ii) Plaintiff has still not provided written revised
 responses to Defendants’ First Request for the Production of Documents; and (iii) Plaintiff’s
 counsel has continued to refused to withdraw improper boiler-plate general objections as to
 relevancy, overbreadth, undue burden, and disproportionality.

         The undersigned certifies that Defendants and Plaintiff met-and-conferred by telephone
regarding the above-referenced dispute on August 20, 2021 in a good faith effort to resolve the
dispute without Court intervention pursuant to E.D.N.Y. Local Civil Rule 26.4 and Fed.R.Civ.P.
37(a)(1). Prior to, and during this meet-and-conferral, the undersigned raised the possibility of
moving to compel.

         On September 13, 2021, in an effort to resolve the dispute without Court intervention, the
undersigned – once again – contacted Plaintiff’s counsel to obtain his availability for a meet-and-
conferral call to address Plaintiff’s deficiencies. On September 14, 2021, Plaintiff’s counsel
responded as follows:

         “You've raised all issues below, all of which have been addressed after our meet
         and confer on 8/20/2021. I just don't see a further need to meet and confer as you
 1
   Defendants’ First Request for the Production of Documents, together with Defendants’ First Set of Interrogatories
 are hereinafter referred to as, “Defendants’ First Set of Discovery Requests”.
                                                             1
Case 1:21-cv-00217-EK-SJB Document 23 Filed 09/22/21 Page 2 of 2 PageID #: 174




        are in possession of all the requested documents in Plaintiff's possession.”

        We thank the Court for its attention to this matter, and are available at the Court’s
convenience to answer any questions related to the foregoing.

        Thank you, in advance, for your time and consideration.


 Respectfully submitted,


                                                         LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                         By: /s/ Jason Mizrahi
                                                            Jason Mizrahi
                                                            60 East 42nd Street, Suite 4700
                                                            New York, NY 10165
                                                            Tel. No.: (212) 792-0048
                                                            Email: Jason@levinepstein.com
                                                            Attorneys for Defendants

 VIA ECF: All Counsel




                                                 2
